DETAILED ACTION
The Amendment to the Title filed 1/18/21 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas Froats (Reg. No. 66,609) on 1/20/21.

The application has been amended as follows:

Rewrite claim 1 as follows:
“1.	A method for operating a content delivery network, the method comprising:
	receiving a network Internet Protocol (IP) address announcement at a router from each of a plurality of proxy servers of a telecommunications network, the plurality of proxy servers in communication with a storage device configured to store a content file of the content delivery network (CDN), wherein the network IP address from each of the plurality of proxy servers comprises a first range of IP addresses, 
	assigning each proxy server of the plurality of proxy servers a range of hash values;

	calculating a destination hash value based on at least the destination IP address of the first request for the content file;
	selecting a first proxy server of the plurality of proxy servers to provide the requested content file to the end user device based on inclusion of the destination hash value in the range of hash values assigned to the first proxy server, wherein, [[if]] when the first proxy server is unavailable, selecting the first proxy server further includes adjusting a hash value calculation, recalculating the destination hash value using the adjusted hash value calculation, and selecting a second proxy server to serve as the first proxy server based on inclusion of the recalculated destination hash value in the range of hash values assigned to the second proxy server; and
	transmitting the first request for the content file to the second proxy server.”.

Allowable Subject Matter
Claims 1 and 3 are allowed; renumbered 1-2.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method for operating a content delivery network, the method comprising: selecting a first proxy server of the plurality of proxy servers to provide the requested content file to the end user device based on inclusion of the destination hash value in the range of hash values assigned to the first proxy server, wherein, when the first proxy server is unavailable, selecting the first proxy server further includes adjusting a hash value calculation, recalculating the destination hash value using the adjusted hash value calculation, and selecting a second proxy server to serve as the first proxy server based on inclusion of the recalculated destination hash value in the range of hash values assigned to the second proxy server; and transmitting the first request for the content file to the second proxy server” in light of other features as recited in independent claim 1. Dependent claim 3 is allowed at least by virtue of its dependency from the independent claim.

“Newton et al.” (US PGPUB 2013/0159472) (Hereinafter Newton) discloses routing content in a content delivery network comprising cache clusters by receiving a content request from a client, determining the best/optimal cache cluster and serving the requested content from the best/optimal cache cluster.
Newton does not explicitly disclose a method for operating a content delivery network, the method comprising: selecting a first proxy server of the plurality of proxy servers to provide the requested content file to the end user device based on inclusion of the destination hash value in the range of hash values assigned to the first proxy server, wherein, when the first proxy server is unavailable, selecting the first proxy server further includes adjusting a hash value calculation, recalculating the destination hash value using the adjusted hash value calculation, and selecting a second proxy server to serve as the first proxy server based on inclusion of the recalculated destination hash value in the range of hash values assigned to the second proxy server; and transmitting the first request for the content file to the second proxy server.

“Bruck et al.” (US 6,691,165) (Hereinafter Bruck) discloses a distributed server cluster performing fail-over by monitoring server operation, detecting server failure and automatically shifting network traffic from the failed server to one or more operational servers.
Bruck does not explicitly disclose a method for operating a content delivery network, the method comprising: selecting a first proxy server of the plurality of proxy servers to provide the requested content file to the end user device based on inclusion of the destination hash value in the range of hash values assigned to the first proxy server, wherein, when the first proxy server is unavailable, selecting the first proxy server further includes adjusting a hash value calculation, recalculating the destination hash value using the adjusted hash value calculation, and selecting a second proxy server to serve as the first proxy server based on inclusion of the recalculated destination hash value in the range of hash values assigned to the second proxy server; and transmitting the first request for the content file to the second proxy server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
January 20, 2021